Case: 2:19-cv-00119-MHW-EPD Doc #: 3 Filed: 01/18/19 Page: 1 of 2 PAGEID #: 17

                                   United States District Court
                                    Southern District of Ohio



                                   Related Case Memorandum
                                              Civil Cases

                 Judge Watson, Judge Smith, Magistrate Judge Deavers,
 TO:             Magistrate Judge Jolson

 FROM:           Eric Weitz      , Deputy Clerk

 DATE:           1/14/2019


 SUBJECT:        Case Caption:   Clifford v. Keckley et al

 CASE:           Case Number:    2:19-cv-119


                 Judges:         Judge Watson / Magistrate Judge Deavers

                                 File Date:      1/14/2019



This memorandum is to notify you that following cases are possibly related:

 Related Case

 Case Caption:      Panda et al v. Keckley et al
 Case Number:       2:18-cv-1159                            District Judge:     Smith
 File Date:         10/2/2018                               Magistrate Judge:   Jolson
Case: 2:19-cv-00119-MHW-EPD Doc #: 3 Filed: 01/18/19 Page: 2 of 2 PAGEID #: 18

Memo Re: Related Civil Cases
Page 2



 The District Judges having conferred. We respond to Case Administrator Eric Weitz
 as follows:



 Judges' Response:

         •     We agree that the cases are not related and that the subject case should remain
               with the Judge to whom it is assigned.

         •     We agree that the cases are related and that the subject case should be
               transferred to the docket of Judge                              .

         Ci'^e agree that although the cases are related, the subject case nevertheless
               should remain with the Judge to whom it was assigned.

         •     We are unable to agree and will accept any decision made by the Chief Judge.

         •     I am the Judge on both/all of the listed cases and have determined that the cases
               related.

         •     I am the Judge on both/all of the listed cases and have determined that the cases,
               and they shall both/all remain on my docket.

         •     Other Direction of Judge:




                                               Unimd Statd District )u^
                                                                    Fudge




                                                 nited States Distnct Judge



                                               United States District Judge




 Cc: Courtroom Deputies
